United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1483
                        ___________________________

                                Matthew W. Barnett

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Wendy Kelley, Director, Arkansas Department of Correction; Dexter Payne,
   Assistant Director, Arkansas Department of Correction; Peggy S. Durham,
    Grievance Coordinator, Arkansas Department of Correction; R. Ramsey,
                   Classification Member, Grimes Unit, ADC

                     lllllllllllllllllllll Defendants - Appellees

                             Grimes Correctional Unit

                            lllllllllllllllllllll Defendant

Pearce, Classification Member, Grimes Unit, ADC; Arkansas Department of Correction

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Batesville
                                  ____________

                            Submitted: October 5, 2017
                             Filed: October 11, 2017
                                  [Unpublished]
                                 ____________
Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Matthew Barnett, currently incarcerated at the Grimes Unit of the Arkansas
Department of Correction (ADC), appeals following the district court’s1 adverse grant
of judgment on the pleadings. Barnett brought this pro se action against the ADC and
various ADC employees, asserting violations of the Due Process Clause, Equal
Protection Clause, Title II of the Americans with Disabilities Act (ADA), and section
504 of the Rehabilitation Act of 1973 (RA). He alleged that from January 2015 until
November 2016 he was denied consideration for the ADC’s work-release program
because he suffers from grand-mal seizures and that defendants’ justification—that
his transfer eligibility (TE) date had passed and he was scheduled to appear before the
parole board in October 2016—was a pretext for disability discrimination. On
appeal, Barnett argues that the district court erred in granting judgment prior to
discovery, in dismissing each of his claims, and in denying his postjudgment motion
to join additional parties.

       For the following reasons, we affirm. See Montin v. Moore, 846 F.3d 289, 293
(8th Cir. 2017) (standard of review). First, ruling on the motion was not premature.
See Fed. R. Civ. P. 12(c) (party may move for judgment on pleadings after pleadings
are closed). Second, we agree with the district court that Barnett’s due-process claim
failed because he lacks a protected liberty interest in being considered for work
release. See Mahfouz v. Lockhart, 826 F.2d 791, 793-94 (8th Cir. 1987) (per curiam).


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-
His equal-protection claim likewise failed because he did not identify differential
treatment of similarly situated individuals. See Mills v. City of Grand Forks, 614
F.3d 495, 500 (8th Cir. 2010) (explaining that, to state an equal-protection claim,
plaintiffs must demonstrate that defendants treated them differently from similarly
situated individuals).

       As to the ADA and RA claims, after careful review of the pleadings, we hold
that Barnett did not plead sufficient facts to support a plausible inference that he was
denied consideration for work release because of his disability, rather than because
he was about to appear for a parole hearing. See Ashcroft v. Iqbal, 556 U.S. 662, 678,
682 (2009) (complaint must contain sufficient factual matter to state claim that is
plausible on its face; as between an “obvious alternative explanation” and the
purposeful, invidious discrimination Iqbal asked Court to infer, discrimination was
not a plausible conclusion); De Boise v. Taser Int’l, Inc., 760 F.3d 892, 899 (8th Cir.
2014) (Title II plaintiff must demonstrate that he is a qualified individual with a
disability who was denied participation in or the benefits of services, programs, or
activities of a public entity because of his disability). Finally, we conclude that the
court did not abuse its discretion in denying Barnett’s joinder motion. See Int’l Bhd.
of Teamsters v. Commercial Warehouse Co., 84 F.3d 299, 302 (8th Cir. 1996)
(standard of review).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-